
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27


LONE PINE RESOURCES INC. 2011 STOCK INCENTIVE PLAN


PHANTOM STOCK UNIT (RSU AWARD) AGREEMENT FOR
CANADIAN EMPLOYEE GRANTEES


        This Phantom Stock Unit Agreement ("Agreement") is made as of
the      day of                    , 20      , between Lone Pine Resources Inc.,
a Delaware corporation ("Lone Pine"),
and                                    (the "Employee"). For purposes of this
Agreement, the term "the Company" shall include Lone Pine and its Affiliates, as
defined in the Lone Pine Resources Inc. 2011 Stock Incentive Plan (the "Plan").

        1.    Award.    Pursuant to the Plan, as a contingent unvested bonus for
the services that the Employee has provided to the Company in Canada in [year]
(the "Service Year"), Lone Pine hereby makes a grant of Phantom Stock Units (as
defined below) subject to the terms and conditions contained herein and in the
Plan, which is available on Lone Pine's intranet at the following site:
[                    ]. The Phantom Stock Units so awarded are not in
substitution for or in lieu of ordinary salary or wages of the Employee. A copy
of the Plan and prospectus is available upon request.

        (a)    Units.    Pursuant to the Plan,            units (the "Phantom
Stock Units") shall be granted to the Employee as hereinafter provided and
credited to a notional account maintained by Lone Pine in the Employee's name,
subject to certain restrictions thereon. On the terms and conditions set out
herein and in the Plan, the Phantom Stock Units may be settled in newly-issued
shares of Lone Pine's common stock ("Shares") or the value of the Shares, paid
in cash, or any combination thereof, as determined by the Committee (as defined
in the Plan) in its sole discretion. For greater certainty, no Phantom Stock
Units shall have any value (monetary or otherwise) prior to the Vesting Date (as
defined below). The Phantom Stock Units constitute a "Phantom Stock Award" under
the Plan.

        (b)    Grant of Phantom Stock Units.    The Phantom Stock Units shall be
granted upon acceptance hereof by the Employee. The Employee acknowledges and
agrees that this award of Phantom Stock Units shall be subject to all of the
terms and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof. In the event of any conflict between the terms of
this Agreement and the Plan, the Plan shall control.

        2.    Definitions.    For purposes of this Agreement, the following
capitalized words and terms shall have the meanings indicated below:

        (a)   "Board" shall have the meaning set forth in the Plan.

        (b)   "Committee" shall have the meaning set forth in the Plan.

        (c)   "Corporate Change" shall mean the occurrence of any one or more of
the following events:

          (i)  Lone Pine shall not be a surviving or continuing entity in any
merger, amalgamation, consolidation or other reorganization or business
combination (or survives or continues only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of Lone Pine);

         (ii)  Lone Pine sells, leases or exchanges all or substantially all of
its assets to any other person or entity (other than a wholly-owned subsidiary
of Lone Pine);

        (iii)  Lone Pine is to be dissolved and liquidated;

        (iv)  any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the United States Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the outstanding shares of Lone Pine's voting
stock (based upon voting power); or

--------------------------------------------------------------------------------



         (v)  as a result of or in connection with a contested election of
directors, the persons who were directors of Lone Pine before such election
shall cease to constitute a majority of the Board.

Notwithstanding the foregoing, the term "Corporate Change" shall not include any
amalgamation, merger, consolidation or other reorganization or business
combination involving solely Lone Pine and one or more previously wholly-owned
subsidiaries of Lone Pine.

        (d)   "Disability" shall mean that, as a result of the Employee's
incapacity due to physical or mental illness, the Employee shall have been
absent from the full-time performance of his duties for six consecutive months,
and he shall not have returned to full-time performance of his duties within
30 days after written notice of termination is given to the Employee by the
Company (provided, however, that such notice may not be given prior to 30 days
before the expiration of such six-month period).

        (e)   "Fair Market Value" shall have the meaning set forth in the Plan.

        (f)    "Forfeiture Restrictions" shall have the meaning specified in
Section 3(a) hereof.

        (g)   "Involuntary Termination" shall mean any termination of the
Employee's employment with the Company which does not result from (i) a
resignation by the Employee, (ii) a termination as a result of death or
Disability, or (iii) a termination of the Employee's employment by the Company
by reason of the Employee's unsatisfactory performance of his duties, to be
determined by the Company in its sole discretion, or final conviction of a
misdemeanor involving moral turpitude or a felony.

        (h)   "Vesting Date" shall mean the date, if any, upon which the
Forfeiture Restrictions Lapse pursuant to Section 3(b) below.

        3.    Phantom Stock Units.    The Employee hereby accepts the Phantom
Stock Units when granted and agrees with respect thereto as follows:

        (a)    Forfeiture Restrictions.    The Phantom Stock Units granted
hereunder may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of, and in the event of
termination of the Employee's employment with the Company for any reason other
than death, Disability, or Involuntary Termination, the Employee shall, for no
consideration, forfeit to Lone Pine all Phantom Stock Units to the extent then
subject to the Forfeiture Restrictions. The prohibition against transfer and the
obligation to forfeit and surrender Phantom Stock Units to Lone Pine upon
termination of employment are herein referred to as the "Forfeiture
Restrictions."

        (b)    Lapse of Forfeiture Restrictions.    The Forfeiture Restrictions
shall lapse and cease to apply to Phantom Stock Units according to the following
schedule provided that the Employee has been continuously employed by the
Company from the date of this Agreement through the lapse date:

 
Percentage of Units Vesting
  Vesting Date                           

        Notwithstanding the foregoing or any other provisions of this Agreement,
the Forfeiture Restrictions shall lapse and cease to apply to all Phantom Stock
Units not previously forfeited pursuant to Section 3(a) (and for which a Vesting
Date has not previously occurred pursuant to the schedule above) on
December 15th of the third calendar year following the Service Year, and such
date shall be the Vesting Date of all such Phantom Stock Units.

2

--------------------------------------------------------------------------------



        Further, the Forfeiture Restrictions shall lapse and cease to apply as
to all of the Phantom Stock Units then subject to the Forfeiture Restrictions,
and the Vesting Date for such Phantom Stock Units shall be: (i) the date of a
Corporate Change provided that the Employee has been continuously employed by
the Company from the date of this Agreement to the date of such Corporate Change
or (ii) the date the Employee's employment with the Company is terminated by
reason of death, Disability, or Involuntary Termination.

        As soon as reasonably practicable after the Vesting Date, but (subject
to Section 12 below) in no event later than December 31st of the third calendar
year following the Service Year (the "Expiry Date"), Lone Pine will deliver
newly-issued Shares to the Employee and/or the Company will make payment of the
value of the Shares in cash, or any combination thereof, as determined by the
Committee in its sole discretion, subject to (i) the Employee's satisfaction of
applicable taxes and other required source deductions (as described in
Section 3(d) below) and (ii) the condition that if at any time the Board or the
Committee shall determine in its discretion that the listing, registration, or
qualification of the Shares is required under any federal, provincial or state
laws or under the rules of any securities exchange, or consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with, the issuance of the Shares, then this grant of Phantom Stock
Units will not vest or be settled through the issuance of Shares, as determined
by the Committee, in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or the Committee.
Instead of issuing physical certificates representing the Shares (if any) issued
in full or partial settlement of Phantom Stock Units, Lone Pine, in its sole
discretion, may elect to evidence and complete the delivery of the Shares by
means of electronic, book-entry statement in the records of Lone Pine's stock
transfer agent. Certificates representing Shares (if any) may bear such legend
or legends as the Committee, in its sole discretion, deems appropriate in order
to comply with the terms and provisions of this Agreement and applicable
securities laws and stock exchange rules. Where Phantom Stock Units are settled
through the delivery of Shares, in whole or in part, Lone Pine, in its sole
discretion, may elect to deliver the certificate either in certificated or
electronic, book-entry form to a brokerage account established for the
Employee's benefit at a brokerage or financial institution selected by Lone
Pine. The Employee agrees to complete and sign any documents, including stock
powers, and to take any additional action that Lone Pine may request to enable
it to deliver the Shares on the Employee's behalf. Further, the Employee agrees
that any Shares issued under this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws or stock exchange rules.

        If the employment of the Employee with the Company terminates prior to
the lapse of the Forfeiture Restrictions, and there exists a dispute between the
Employee and the Company or the Committee as to the satisfaction of the
conditions to the lapse of the Forfeiture Restrictions or the terms and
conditions of the grant, the Phantom Stock Units and all rights, property and
interests associated therewith shall remain subject to the Forfeiture
Restrictions until the resolution of such dispute, provided that, in all events,
all payments made in respect of the Phantom Stock Units granted hereunder shall
be made no later than the Expiry Date.

        (c)    Settlement.    Settlement of vested Phantom Stock Units in Shares
shall be made by delivery from Lone Pine of one newly-issued Share for each
whole Phantom Stock Unit then being settled in Shares. Settlement of vested
Phantom Stock Units in cash shall be made by payment from the Company of an
aggregate amount equal to:

        The product of:

*the Fair Market Value of a Share on the applicable settlement date specified by
the Committee,

3

--------------------------------------------------------------------------------



multiplied by:

*the number of Phantom Stock Units (including fractional units) then being
settled in cash.

        Any cash payment in settlement of Phantom Stock Units shall be payable
in Canadian dollars, determined based on the Bank of Canada noon spot rate on
the Vesting Date.

        Notwithstanding anything to the contrary in this Agreement, all payments
(whether in cash or Shares) made in respect of any Phantom Stock Units shall be
made no later than the Expiry Date (or such earlier time as may be required by
Section 12 below). No amounts shall be paid on or in respect of any Phantom
Stock Units granted hereunder after the Expiry Date.

        (d)    Withholding of Taxes and Other Required Source Deductions.    To
the extent that the receipt of the Phantom Stock Units results in employment
income, compensation income, wages or other taxable income to the Employee for
federal, state, provincial or local tax purposes, the Employee shall deliver to
the Company at the time of such receipt such amount of money (in Canadian
dollars) as the Company may require to ensure it can comply with its withholding
obligations under applicable tax laws or regulations. The Committee may, in its
discretion, require the Employee to pay to the Company at the time of the
settlement of Phantom Stock Units or thereafter, the amount that the Committee
deems necessary to satisfy the Company's current or future obligation to
withhold federal, state, provincial or local income or other taxes that the
Employee may incur in connection with the settlement of the Phantom Stock Units.
If the Phantom Stock Units are settled in cash, then the Company shall deduct
from the amount of the cash payment the amount that is required to satisfy the
Company's tax withholding obligation and other required source deductions
arising in connection with the Vesting Date. If the Phantom Stock Units are
settled in Shares, the Employee may (i) direct the Company to withhold from the
Shares to be issued to the Employee the number of Shares necessary to satisfy
the Company's obligation to withhold taxes and other required source deductions,
that determination to be based on the shares' Fair Market Value as of the date
of settlement; (ii) deliver to the Company sufficient shares of Lone Pine's
common stock (based upon the Fair Market Value as of the date of such delivery)
to satisfy the Company's tax withholding obligation and other required source
deductions; or (iii) deliver sufficient cash (in Canadian dollars) to the
Company to satisfy its tax withholding obligation and other required source
deductions. If the Employee elects to use a stock withholding feature, then the
Employee must make the election at the time and in the manner that the Committee
prescribes. The Committee may, at its sole option, deny the Employee's request
to satisfy withholding obligations through shares of Lone Pine's common stock
instead of cash. In the event the Committee subsequently determines that the
aggregate Fair Market Value (as determined above) of any shares of Lone Pine's
common stock withheld or delivered as payment of any tax withholding obligation
or other required source deductions is insufficient to discharge that tax
withholding obligation and required deductions, then the Employee shall pay to
the Company, immediately upon the Committee's request, the amount of that
deficiency in the form of payment requested by the Committee.

        (e)    Corporate Acts.    The existence of the Phantom Stock Units shall
not affect in any way the right or power of the Board or the stockholders of
Lone Pine to make or authorize any adjustment, recapitalization, reorganization
or other change in Lone Pine's capital structure or its business, any merger,
amalgamation, consolidation or other reorganization or business combination of
Lone Pine, any issue of debt or equity securities, the dissolution or
liquidation of Lone Pine or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. Prior to the settlement date, the Committee shall have the right, in
its sole discretion, to determine to make or determine not to make adjustments
to any Phantom Stock Units in the event of a recapitalization, reorganization or
other change in Lone

4

--------------------------------------------------------------------------------



Pine's capital structure or business, or any merger, amalgamation, consolidation
or other reorganization or business combination as described in the Plan.

        4.    Rights as Stockholder.    The Phantom Stock Units represent an
unsecured and unfunded right to receive a payment in Shares or cash, as
applicable, which right is subject to the terms, conditions and restrictions set
forth in this Agreement and the Plan. Accordingly, the Employee will have no
rights as a stockholder with respect to any Shares covered by this Agreement
until the Phantom Stock Units vest and the Shares, if any, are issued by Lone
Pine and are deposited in the Employee's account at a transfer agent or other
custodian selected by the Committee, or are otherwise issued to the Employee
with respect to those vested Phantom Stock Units.

        5.    Employment Relationship.    A period of notice, if any, or payment
in lieu thereof, upon termination of employment, wrongful or otherwise, shall
not be considered as extending the period of employment for the purposes of this
Agreement. Without limiting the scope of the preceding sentence, it is expressly
provided that the Employee shall be considered to have terminated employment
with the Company at the time of the termination of the "Affiliate" status under
the Plan of the entity or other organization that employs the Employee. Nothing
in the adoption of the Plan, nor the award of Phantom Stock Units thereunder
pursuant to this Agreement, shall confer upon the Employee the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time. Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final. The Employee waives any and all right to compensation or damages in
consequence of termination of employment (whether lawfully or unlawfully) or
otherwise whatsoever insofar as those rights arise or may arise from the
Employee's ceasing to have rights under or be entitled to receive any Shares or
cash payment under the Plan as a result of such termination of employment or
pursuant to Section 3(a) of this Agreement. The provisions of this Section 5
shall be subject to the provisions of Section 12 below.

        6.    Committee's Powers.    No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering, any of the powers, rights or authority
vested in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee's rights to make certain determinations and elections
with respect to the Phantom Stock Units.

        7.    Resolution of Disputes.    As a condition of the granting of the
Phantom Stock Units hereby, the Employee and the Employee's heirs, personal
representatives and successors agree that any dispute or disagreement which may
arise hereunder shall be determined by the Committee in its sole discretion and
judgment, and that any such determination and any interpretation by the
Committee of this Agreement shall be final and shall be binding and conclusive,
for all purposes, upon the Company, the Employee, the Employee's heirs, personal
representatives and successors or any person or entity claiming through any of
them.

        8.    Binding Effect; Survival.    This Agreement shall be binding upon
and inure to the benefit of any successor to the Company and all persons
lawfully claiming under the Employee. The provisions of Section 3(b) shall
survive the lapse of the Forfeiture Restrictions without forfeiture.

        9.    Entire Agreement; Amendment.    This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and Lone Pine with respect to the subject matter
of this Agreement. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of Lone Pine who is expressly authorized by Lone Pine to execute such
document. Any modification of this Agreement shall be effective only if it is in
writing and signed by both the Employee and an authorized officer of Lone Pine.

5

--------------------------------------------------------------------------------



        10.    Notices.    Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Employee,
such notices or communications shall be effectively delivered if hand delivered
to the Employee or if sent by registered or certified mail to the Employee at
the last address the Employee has filed with the Company. In the case of Lone
Pine, such notices or communications shall be effectively delivered if sent by
registered or certified mail to Lone Pine at its principal executive offices.

        11.    Clawback.    Notwithstanding any provisions in this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of Shares shall be subject to a clawback to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the United States Dodd-Frank Wall Street Reform and Consumer
Protection Act or any United States Securities and Exchange Commission rule.

        12.    Section 409A of the Internal Revenue Code.    The provisions of
this Section 12 shall only apply if the Employee is an individual who is subject
to Section 409A of the United States Internal Revenue Code of 1986, as amended
(the "Code"). In such event, notwithstanding any provision in Section 3 above to
the contrary, any payment due hereunder with respect to a Phantom Stock Unit for
which a Vesting Date occurs shall be made no later than March 15 of the calendar
year following the calendar year in which such Vesting Date occurs. Further, for
purposes of this Agreement, the Employee shall be considered to be in the
employment of the Company as long as the Employee has not incurred a "separation
from service" with the Company within the meaning of Section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance issued thereunder.

        13.    Controlling Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

[Signatures on the following page.]

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Lone Pine has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.

    LONE PINE RESOURCES INC.
 
 
By:
 



--------------------------------------------------------------------------------

            [name]             [title]
 
 
EMPLOYEE
 
 


--------------------------------------------------------------------------------

[Employee Name]

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.27



LONE PINE RESOURCES INC. 2011 STOCK INCENTIVE PLAN
PHANTOM STOCK UNIT (RSU AWARD) AGREEMENT FOR CANADIAN EMPLOYEE GRANTEES
